Opinion issued August 4, 2022




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-21-00350-CV
                            ———————————
JAMES L. MENEFEE, SR. AND SHIRLEY FLANAGAN-MENEFEE A/K/A
              SHIRLEY F. FLANAGON, Appellants
                                         V.
                JULIO CESAR REYES MARTINEZ, Appellee


             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                       Trial Court Case No. 1169910


                          MEMORANDUM OPINION

      Appellants, James L. Menefee, Sr. and Shirley Flanagan-Menefee, also

known as Shirley F. Flanagon, have failed to timely file a brief. See TEX. R. APP. P.

38.6(a) (governing time to file brief). On June 28, 2021, appellants filed a notice of

appeal from the trial court’s June 24, 2021 Judgment and Order for Possession.
         The appellate record was due to be filed by August 23, 2021. See TEX. R.

APP. P. 35.1. The clerk’s record was filed with the Clerk of this Court on June 30,

2021. On July 23, 2021, the court reporter notified the Court that there was no

reporter’s record for this case. Accordingly, appellants’ brief was due to be filed on

or before August 23, 2021. See TEX. R. APP. P. 38.6(a), (d). However, no brief was

filed.

         On August 31, 2021, appellants were notified by the Court that this appeal

was subject to dismissal unless a brief, or motion to extend time to file a brief, was

filed within ten days of the Court’s notice. See TEX. R. APP. P. 38.8(a) (governing

failure of appellant to file brief), 42.3(b) (allowing involuntary dismissal of appeal

for want of prosecution), 42.3(c) (allowing involuntary dismissal of case for failure

to comply with order of this Court). On September 10, 2021, appellants filed a

motion requesting a thirty-day extension of the deadline for filing their brief. On

September 13, 2021, the Court granted appellants’ motion, extending the deadline

to file their appellants’ brief to October 22, 2021. No brief was filed by the extended

deadline.

         On October 25, 2021, appellants filed a second request for an extension of the

deadline to file their appellants’ brief. The Court granted the motion, extending the

deadline for filing appellants’ brief to November 12, 2021. However, no brief was

filed by the extended deadline. Accordingly, on December 6, 2021, appellants were


                                            2
notified that their appeal was subject to dismissal unless a brief was filed within ten

days of the Court’s notice. Despite the Court’s notice that this appeal was subject to

dismissal, appellants failed to file a brief or otherwise respond to the Court’s

December 6, 2021 notice.

      On May 11, 20224, appellants were again notified by the Court that this appeal

was subject to dismissal unless appellants filed a brief within ten days of the date of

the notice. Appellants have not adequately responded.

      Accordingly, we dismiss this appeal for want of prosecution. See TEX. R. APP.

P. 42.3(b), (c), 43.2(f). All pending motions are dismissed as moot.

                                   PER CURIAM

Panel consists of Justices Landau, Guerra, and Farris.




                                           3